 

 

 

 

CHELSEA THERAPEUTICS INTERNATIONAL LTD.

EXECUTIVE SEVERANCE PLAN

and

SUMMARY PLAN DESCRIPTION

 

APRIL 16, 2013

 

 





 

 

INTRODUCTION

 

Chelsea Therapeutics International Ltd. (the “Company”) has established the
Chelsea Therapeutics International Ltd. Executive Severance Plan (the “Plan”),
effective as of April 16, 2013, for the benefit of its eligible employees. The
Plan is designed to give the Company a basis to provide severance pay to certain
employees who are terminated from employment. This document is designed to serve
as both the Plan document and the summary plan description for the Plan. The
legal rights and obligations of any person having an interest in the Plan are
determined solely by the provisions of the Plan, as interpreted by the Plan
Administrator (as defined below).

 

The Company, as Plan sponsor, has the sole discretion to determine whether an
employee may be considered eligible for benefits under the Plan. Nothing in the
Plan will be construed to give any employee the right to receive severance
benefits or to continue in the employment of the Company. The Plan is unfunded,
has no trustee and is administered by the Plan Administrator. The Plan is
intended to be an “employee welfare benefit plan” within the meaning of Section
3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), 29 U.S.C. §1002(1), and 29 C.F.R. §2510.3-2(b). The Plan is intended
to be a “separation pay plan” under section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), in accordance with the regulations issued
thereunder and related guidance, and shall be maintained, interpreted and
administered accordingly. Please review the section entitled “Amendment and
Termination of the Plan” regarding the Company’s reservation of rights to amend
or terminate the Plan.

 

This Plan supersedes all prior severance pay plans and practices, whether formal
or informal or written or unwritten, of the Company, effective for any
termination of employment on or after the Effective Date. The Plan does not
supersede written severance agreements between the Company and an individual
employee, but no severance pay shall be provided under this Plan to an employee
who is eligible to receive severance pay under a written severance or employment
agreement with the Company.

 

GENERAL INFORMATION

 



1. Plan Name: Chelsea Therapeutics International Ltd. Executive Severance Plan  
    2. Plan Number: 502       3. Employer/Plan Sponsor: Chelsea Therapeutics
International Ltd.   3530 Toringdon Way, Suite 200   Charlotte, NC 28277      
4. Employer Identification Number: 20-3174202       5. Type of Plan: Welfare
Benefit – Severance Pay Plan      



 

 

 

 

6. Plan Administrator: Chief Executive Officer     c/o  Chelsea Therapeutics
International Ltd.     3530 Toringdon Way, Suite 200     Charlotte, NC 28277    
  7. Agent for Service of Process: Chief Financial Officer     Chelsea
Therapeutics International Ltd.     3530 Toringdon Way, Suite 200     Charlotte,
NC 28277       8. Sources of Contributions: The Plan is unfunded and all
benefits are paid from the general assets of the Company.       9. Type of
Administration: The Plan is administered by the Plan Administrator.       10.
Plan Year: The Plan’s fiscal records are kept on a fiscal year basis ending each
December 31.



 

COVERAGE

 

Each of the employees of the Company, as indentified on Schedule A (each an
“Eligible Executive”), are eligible to participate in the Plan, except as
otherwise set forth herein.

 

ELIGIBILITY

 

A.When An Employee Is Eligible

 

The Company may make severance payments to any Eligible Executive whom the
Company determines, in its sole and exclusive discretion, has incurred an
involuntary termination of employment, except as specified below. In order to
receive severance benefits, the Eligible Executive must be notified by the
Company in writing of his eligibility for benefits under the Plan, must be
provided a Company-approved waiver/release of all claims arising out of the
Eligible Executive’s employment relationship with the Company and the
termination of that relationship, must sign and not revoke such waiver/release
within the requisite time periods specified in the waiver/release form, and must
return all the Company property, including files, manuals, keys, access cards,
credit cards and the Company-owned equipment in the employee’s possession. The
Eligible Executive may also be required, in the discretion of the Company, to
agree to any confidentiality, non-competition, non-solicitation,
non-disparagement and other covenants as the Company, in its sole discretion,
deems appropriate, and the Eligible Executive may be required to agree to such
additional terms and conditions related to the termination of the employment
relationship that the Company, in its sole discretion, decides to require as a
condition of receiving severance benefits hereunder.

 

 

 



B.When An Employee Is Not Eligible

 

Notwithstanding the foregoing, an Eligible Executive is not eligible for
severance pay in any of the following circumstances:

 

1.The Eligible Executive voluntarily resigns; unless the Eligible Executive
resigns for “good reason” within 12 months of a change in control of the
Company. For these purposes, “good reason” means a material reduction in the
Eligible Executive’s base pay or bonus opportunity or an involuntary relocation
of his or her principal place of employment in excess of 50 miles from its prior
location, where the Eligible Executive provides the Company with notice of the
existence of one or more of the conditions described above within 30 days of the
initial existence of the condition, and the Company is provided with 30 days
after the receipt of such notice to remedy the condition. A “change in control”
under the Plan means the occurrence of any of the following: (A) the sale,
lease, exchange or other transfer, directly or indirectly, of substantially all
of the assets of the Company (in one transaction or in a series of related
transactions) to a person or entity that is not controlled by the Company; (B)
any person not a shareholder of the Company on the date of the Plan becomes
after the effective date of the Plan the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of 50% or more of the
combined voting power of the Company’s outstanding securities ordinarily having
the right to vote at elections of directors (regardless of any approval by the
Continuing Directors); provided that a traditional institutional or venture
capital financing transaction shall be excluded from this definition; or (C) a
merger or consolidation to which the Company is a party if the shareholders of
the Company immediately prior to the effective date of such merger or
consolidation have “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act), immediately following the effective date of such merger or
consolidation, of securities of the surviving corporation representing less than
50% of the combined voting power of the surviving corporation’s then outstanding
securities ordinarily having the right to vote at elections of directors
(regardless of any approval by the Continuing Directors). For these purposes,
“Continuing Directors” of the Company will mean any individuals who are members
of the Board on the effective date of the Plan and any individual who
subsequently becomes a member of the Board whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the Continuing Directors (either by specific vote or by approval of
the Company’s proxy statement in which such individual is named as a nominee for
director without objection to such nomination).

 

2.The Eligible Executive is discharged by the Company for “cause.” For these
purposes, “cause” means (A) embezzlement, theft, misappropriation or conversion
by the Eligible Executive of any property of the Company or any of its
subsidiaries or affiliates; (B) any breach by the Eligible Executive of the
Eligible Executive’s covenants under the Plan or any agreement with the Company;
(C) failure or refusal by the Eligible Executive to perform the duties of his or
her employment which continues for a period of fourteen days following notice
thereof by the Company to the Eligible Executive; (D) any act by the Eligible
Executive constituting a felony or otherwise involving theft, fraud, dishonesty,
misrepresentation or moral turpitude; (E) conviction of, or plea of nolo
contendere (or a similar plea), to, or the failure of the Eligible Executive to
contest his prosecution for, any other criminal offense; (F) any violation of
any law, rule or regulation affecting business operations of the Company or its
subsidiaries or affiliates, regulatory disqualification or failure to comply
with any legal or compliance policies or code of ethics, code of business
conduct, conflicts of interest policy or similar policies of the Company or its
subsidiaries or affiliates; (G) gross negligence or willful misconduct on the
part of the Eligible Executive in the performance of his duties as an employee,
officer or director of the Company or any of its subsidiaries or affiliates; (H)
any act or omission to act of the Eligible Executive intended to harm or damage
the business, property, operations, financial condition or reputation of the
Company or any of its subsidiaries or affiliates; or (I) any chemical dependence
of the Eligible Executive which adversely affects the performance of his or her
duties and responsibilities to the Company or any of its subsidiaries or
affiliates.



 

 



 

3.Prior to or on the last day of scheduled employment, the Eligible Executive
dies or experiences a physical or mental condition entitling the Eligible
Executive to disability benefits or workers compensation.

 

4.The Eligible Executive leaves the employment of the Company under any other
circumstances not specifically described in “When An Employee Is Eligible”
above.

 

5.The Eligible Executive transfers employment to a Company affiliate or joint
venture.

 

6.The Eligible Executive’s termination of employment is related to a corporate
transaction, such as a sale of assets (including the sale of a division or
business unit) or a sale of stock, and the employee is employed or is offered
employment on terms that do not create a “good reason” by a successor entity in
the transaction.

 

7.The Company ceases to perform a service or function for a client because the
client commences to perform that service or function, and the Eligible Executive
is offered employment by the client.

 

8.The Company determines, before or after termination of employment, that the
Eligible Executive violated any terms or conditions relating to the Eligible
Executive’s employment or termination of employment or any policies of the
Company.

 

9.The Eligible Executive is eligible to receive severance benefits under any
other severance plan, or any employment agreement, severance agreement or other
agreement or arrangement of the Company or any successor entity.

 

PLAN BENEFITS

 

The amount of severance pay to an Eligible Executive will be determined in
accordance with the following standard schedule:

 

 

 



The greater of (a) 12 months of base salary or (b) two months of base salary
plus an additional month of base salary for each year of service with the
Company.

 

In calculating years of service for purposes of this Plan, an Eligible
Executive’s service will be calculated in whole years of service from the
Eligible Executive's most recent date of hire with the Company (disregarding
partial years). For example, if an Eligible Executive has worked for the Company
for five years and seven months, benefits will be calculated based on five years
of completed service. The Company may, in its sole discretion, offset the
severance pay benefit under this Plan by the amount of any severance pay benefit
previously paid under this Plan or any predecessor severance plan or policy of
the Company.

 

Base pay is an Eligible Executive’s rate of wages or salary as of the date of
termination of employment, excluding all extra pay such as incentive bonuses,
overtime pay, commissions or other allowances.

 

Severance pay benefits under this Plan will be reduced by amounts required to be
withheld by the Company under all federal, state and local tax or other
applicable laws, and by any amount paid or to be paid by or on behalf of the
Company in compliance with any WARN obligation or obligation under a similar
state or local law (other than state unemployment compensation; benefits under
this Plan are intended to supplement any benefits available under a state
unemployment compensation program).

 

Severance payments will be made from the general assets of the Company.
Severance payments will be paid in regular payroll installments, with severance
being paid or commencing as soon as practicable after the Eligible Executive’s
termination of employment (subject to the requirements set forth in the section
below entitled “Compliance With Code Section 409A”), provided the Eligible
Executive signs and does not revoke the required waiver/release and the Eligible
Executive returns all the Company property as described under “When An Employee
Is Eligible” above, and the Eligible Executive complies with all applicable
covenants. Eligible Executives who meet all other applicable requirements for
severance hereunder but who do not sign the required waiver/release, or who
revoke such waiver/release during the applicable revocation period, will not be
eligible for severance benefits.

 

Severance payments under this Plan will be in addition to any amounts accrued
and owing to an Eligible Executive as of the date of termination, such as the
Eligible Executive’s final paycheck for his or her service through the
termination date and payment for any accrued and unused paid time off if and to
the extent payable at or following termination under a Company paid time off or
leave policy. Severance pay will not be used or considered in the computation or
accrual of benefits under any other benefit plan or program except to the extent
explicitly permitted in such plan or program. In the event a former employee
entitled to severance pay under this Plan dies before receiving all of the
severance payments due to the former employee, any remaining payments shall be
paid to the former employee's estate.

 

COMPLIANCE WITH CODE SECTION 409A

 

This Plan is intended to meet the requirements of the separation pay plan
exemption under Code section 409A. If and to the extent that any payment under
this Plan is deemed to be deferred compensation subject to the requirements of
Code section 409A, the Plan will be operated in compliance with the applicable
requirements of Code section 409A and its corresponding regulations. Any payment
from the Plan that is subject to the requirements of Code section 409A may only
be made in a manner and upon an event permitted by Code section 409A, including
the requirement that deferred compensation payable to a “specified employee” of
a publicly traded company be postponed for six months after separation from
service. Payments upon termination of employment may only be made upon a
“separation from service” under section 409A. Each payment under the Plan shall
be treated as a separate payment for purposes of section 409A. In no event may
an employee, directly or indirectly, designate the calendar year of any payment
to be made under the Plan. If the maximum period during which an employee has
the ability to consider and revoke a waiver/release hereunder would span two
taxable years of the employee, then, regardless of when the employee signs the
waiver/release and the revocation period expires, payment of severance benefits
hereunder will be made or commence no earlier than the beginning of the second
of such taxable years.

 

 

 



CLAIMS PROCEDURE

 

Adverse Benefit Determinations

 

Each terminated employee who has been determined to be eligible to receive
benefits under the Plan may contest the administration of the benefits (but not
the level of benefits) by completing and filing a written claim for
reconsideration with the Plan Administrator. If the Plan Administrator denies a
claim in whole or in part, the Plan Administrator will provide notice to the
terminated employee, in writing, within 90 days after the claim is filed, unless
the Plan Administrator determines that an extension of time for processing is
required. In the event that the Plan Administrator determines that such an
extension is required, written notice of the extension shall be furnished to the
terminated employee prior to the termination of the initial 90-day period. The
extension shall not exceed a period of 90 days from the end of the initial
period of time and the extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan Administrator
expects to render the benefit decision.

 

The written notice of a denial of a claim shall set forth, in a manner
calculated to be understood by the terminated employee:

 

1.the specific reason or reasons for the denial;

 

2.reference to the specific Plan provisions on which the denial is based;

 

3.a description of any additional material or information necessary for the
terminated employee to perfect the claim and an explanation as to why such
information is necessary; and

 

4.an explanation of the Plan’s claims procedure and the time limits applicable
to such procedures, including a statement of the claimant's right to bring a
civil action under section 502(a) of ERISA following an adverse benefit
determination on appeal.

 

 

 



Appeal of Adverse Benefit Determinations

 

The terminated employee or his or her duly authorized representative shall have
an opportunity to appeal a claim denial to the Plan Administrator for a full and
fair review. The terminated employee or his or her duly authorized
representative may:

 

1.request a review upon written notice to the Plan Administrator within 60 days
after receipt of a notice of the denial of a claim for benefits;

 

2.submit written comments, documents, records, and other information relating to
the claim for benefits; and

 

3.examine the Plan and obtain, upon request and without charge, copies of all
documents, records, and other information relevant to the terminated employee’s
claim for benefits.

 

The Plan Administrator’s review shall take into account all comments, documents,
records, and other information submitted by the terminated employee relating to
the claim, without regard to whether such information was submitted or
considered by the Plan Administrator in the initial benefit determination. A
determination on the review by the Plan Administrator will be made not later
than 60 days after receipt of a request for review, unless the Plan
Administrator determines that an extension of time for processing is required.
In the event that the Plan Administrator determines that such an extension is
required, written notice of the extension shall be furnished to the terminated
employee prior to the termination of the initial 60-day period. The extension
shall not exceed a period of 60 days from the end of the initial period and the
extension notice shall indicate the special circumstances requiring an extension
of time and the date on which the Plan Administrator expects to render the
determination on review.

 

The written determination of the Plan Administrator shall set forth, in a manner
calculated to be understood by the terminated employee:

 

1.the specific reason or reasons for the decision;

 

2.reference to the specific Plan provisions on which the decision is based;

 

3.the terminated employee’s right to receive, upon request and without charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits; and

 

4.a statement of the employee’s right to bring a civil action under section
502(a) of ERISA.

 

No person may bring an action for any alleged wrongful denial of Plan benefits
in a court of law unless the claims procedures set forth above are exhausted and
a final determination is made by the Plan Administrator. If the terminated
employee or other interested person challenges a decision of the Plan
Administrator, a review by the court of law will be limited to the facts,
evidence and issues presented to the Plan Administrator during the claims
procedure set forth above. Facts and evidence that become known to the
terminated employee or other interested person after having exhausted the claims
procedure must be brought to the attention of the Plan Administrator for
reconsideration of the claims determination. Issues not raised with the Plan
Administrator will be deemed waived.

 

 

 



PLAN ADMINISTRATION

 

The Plan Administrator is the named fiduciary of the Plan for purposes of ERISA.
The Plan Administrator will be the sole judge of the application and
interpretation of the Plan, and will have the discretionary authority to
construe the provisions of the Plan, to resolve disputed issues of fact, and to
make determinations regarding eligibility for benefits (other than
determinations under “Eligibility” that are reserved to the Company as Plan
sponsor). The Plan Administrator shall correct any defect, reconcile any
inconsistency, or supply any omission with respect to the Plan. The decisions of
the Plan Administrator in all matters relating to the Plan that are within the
scope of his/her authority (including, but not limited to, eligibility for
benefits, Plan interpretations, and disputed issues of fact) will be final and
binding on all parties.

 

ACTION BY THE COMPANY

 

Any action taken by the Company under the Plan shall be taken by the Company’s
Board of Directors or the Compensation Committee of the Board of Directors.

 

AMENDMENT AND TERMINATION OF THE PLAN

 

The Company reserves the right to amend or terminate the Plan, in whole or in
part, at any time and for any reason; provided, however, that no such amendment
or termination may adversely affect an Eligible Executive’s severance
entitlements for terminations that occur on or prior to December 31, 2014 or, if
later, within 12 months following a change in control (as defined in "When An
Employee Is Not Eligible” above) that occurs on or prior to December 31, 2014.

 

ERISA RIGHTS STATEMENT

 

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:

 

Receive Information about Your Plan and Benefits

 

·Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
the plan, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by the plan with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.



 

 

 

·Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series) and updated summary plan description. The Plan Administrator may
make a reasonable charge for the copies.

 

Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for Plan participants ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a welfare benefit or exercising your rights under ERISA.

 

Enforce Your Rights

 

If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the plan and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the administrator. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
state or federal court. If it should happen that the Plan fiduciaries misuse the
Plan’s money or if you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
federal court. The court will decide who should pay court costs and legal fees.
If you are successful the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.

 

Assistance with Your Questions

 

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue NW, Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publication hotline of the Employee Benefits Security Administration.

 

 

 



SCHEDULE A

 

ELIGIBLE EXECUTIVES

 

Art Hewitt

 

Nick Riehle

 

Michael Roberts

 

Bill Schwieterman

 

 



 

 

